As filed electronically with the Securities and Exchange Commission on May 15, 2012 File Nos.33-73832 811-08268 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Post-Effective Amendment No. 46 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 51 FIRSTHAND FUNDS (Exact name of Registrant as Specified in Charter) 150 Almaden Blvd.,Suite 1250, San Jose, California95113 (Address of Principal Executive Offices) (408) 886-7096 Registrant’s Telephone Number, including Area Code Kevin M. Landis Firsthand Capital Management, Incorporated 150 Almaden Blvd., Suite 1250 San Jose, California95113 (Name and Address of Agent for Service) Copies of all communications to: Kelvin K. Leung, Esq. Firsthand Capital Management, Incorporated 150 Almaden Blvd., Suite 1250 San Jose, California95113 David A. Hearth, Esq. Paul Hastings LLP 55 Second Street, 24th Floor, San Francisco, California94105 It is proposed that this filing will become effective (check appropriate box): [x] immediately upon filing pursuant to paragraph (b) of Rule 485 [ ] on(date) pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on(date) pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of San Jose and the State of California on the 14th day of May, 2012. FIRSTHAND FUNDS By: /s/ Kevin Landis Kevin Landis, President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the date indicated: Signatures Title Date * Trustee May 14, 2012 Greg Burglin * Trustee May 14, 2012 Rodney Yee /s/ Kevin Landis Chairman of the Board of Trustees May 14, 2012 Kevin Landis /s/ Omar Billawala Treasurer (Principal Financial Officer and Principal Accounting Officer) May 14, 2012 Omar Billawala * By: /s/ Kevin Landis Kevin Landis, attorney-in-fact pursuant to powers of attorney ExhibitIndex EX-101.ins XBRL Instance Document EX-101.sch XBRL Taxonomy Extension Schema Document EX-101.lab XBRL Taxonomy Extension Labels Linkbase EX-101.pre XBRL Taxonomy Extension Presentation Linkbase Document EX-101.def XBRL Taxonomy Extension Definition Linkbase
